Electronically Filed
                                                         Supreme Court
                                                         SCPW-14-0001383
                                                         09-JAN-2015
                                                         12:17 PM




                          SCPW-14-0001383


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                    RANDY HANOHANO, Petitioner,


                                 v.


                   STATE OF HAWAI'I, Respondent.




                        ORIGINAL PROCEEDING


        ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Upon consideration of petitioner Randy Hanohano’s


letter to the supreme court, which was filed and reviewed as a


petition for a writ of habeas corpus, it appears that: (1)


petitioner, who is incarcerated at Oahu Community Correctional


Center awaiting trial in a pending first circuit court case,


contends he is being unlawfully detained and offers numerous


arguments to support his release; and (2) petitioner can seek


relief in the first circuit court and does not present any


special reason for the supreme court to invoke its original

jurisdiction at this time.    See Oili v. Chang, 57 Haw. 411, 412,


557 P.2d 787, 788 (1976).    Therefore,


          IT IS HEREBY ORDERED that the clerk of the appellate


court shall process the petition for writ of habeas corpus


without payment of the filing fee.


          IT IS FURTHER ORDERED that the petition for writ of


habeas corpus is denied.    The clerk of the court shall forward a


copy of petitioner's letter to petitioner's attorney. 


          DATED: Honolulu, Hawai'i, January 9, 2015.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson




                                  2